Title: To Alexander Hamilton from George Washington, 21 April 1795
From: Washington, George
To: Hamilton, Alexander


My dear Sir,
Mount Vernon 21st, Aprl. 1795
If this letter should ever get into your hands, it will be placed there by a nephew of mine, Colo. Wm. Augt. Washington who will be on his way to Boston with a view of fixing two of his Sons at the Andover Academy. Your kind attentions to him if he should take New York in his way, will much oblige
Dear Sir   Your Affecte. friend

Go: Washington

Present me to Mrs. Hamilton
Alexr. Hamilton Esqr.

